 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    COOL TIME LLC,                                     No. 2:19-CV-01961-KJM-AC
12                       Plaintiff,
13            v.                                         ORDER
14    EVAN CHIDESTER,
15                       Defendant.
16

17

18                  On September 26, 2019, defendant Evan Chidester, proceeding pro se, removed

19   this unlawful detainer action from Sacramento County Superior Court. ECF No. 1. Chidester

20   also filed a motion to proceed in forma pauperis. ECF No. 2. Plaintiff moves to remand. ECF

21   No. 4. As explained below, the court GRANTS plaintiff’s motion to remand, REMANDS the

22   case to the Sacramento County Superior Court and DENIES as moot defendant’s motion to

23   proceed in forma pauperis.

24   I.     SUBJECT MATTER JURISDICTION

25          A.      Legal Standard

26                  When a case “of which the district courts of the United States have original

27   jurisdiction” is initially brought in state court, a defendant may remove it to federal court.

28   28 U.S.C. § 1441(a). There are two primary bases for federal subject matter jurisdiction:
                                                        1
 1   (1) federal question jurisdiction under 28 U.S.C. § 1331, and (2) diversity jurisdiction under
 2   28 U.S.C. § 1332.
 3                   Under § 1331, district courts have federal question jurisdiction over “all civil
 4   actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
 5   Under the longstanding well-pleaded complaint rule, a suit “arises under” federal law “only when
 6   the plaintiff’s statement of his own cause of action shows that it is based upon [federal law].”
 7   Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908). Federal question jurisdiction
 8   cannot rest upon an actual or anticipated defense or counterclaim. Vaden v. Discover Bank,
 9   556 U.S. 49, 60 (2009).
10                   Under § 1332, district courts have diversity-of-citizenship jurisdiction where the
11   amount in controversy exceeds $75,000 and the parties are in complete diversity. 28 U.S.C.
12   § 1332. “Where it is not facially evident from the complaint that more than $75,000 is in
13   controversy, the removing party must prove, by a preponderance of the evidence, that the amount
14   in controversy meets the jurisdictional threshold.” Matheson v. Progressive Specialty Ins. Co.,
15   319 F.3d 1089, 1090 (9th Cir. 2003) (per curiam).
16                   A federal district court may remand a case sua sponte where a defendant has not
17   established federal jurisdiction. See 28 U.S.C. § 1447(c) (“If at any time before final judgment it
18   appears that the district court lacks subject matter jurisdiction, the case shall be remanded . . . .”);
19   Enrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988) (citing Wilson v. Republic
20   Iron & Steel Co., 257 U.S. 92, 97 (1921)).
21           B.      Discussion
22                   Chidester’s Notice of Removal asserts the court has federal question jurisdiction
23   under § 1331 because “Defendant’s Demurrer, a pleading depend [sic] on the determination of
24   Defendant’s rights and Plaintiff’s duties under federal law.” ECF No. 1 at 2. The complaint
25   plaintiff filed in state court asserts only a claim for unlawful detainer, which is a matter of state
26   law. See ECF No. 1 at 58.
27                   As explained above, Chidester’s demurrer, answer, or motion to dismiss cannot
28   serve as the basis for federal question jurisdiction. Vaden, 556 U.S. at 60. Plaintiff is the master
                                                         2
 1   of the complaint and may, as here, “avoid federal jurisdiction by pleading solely state-law
 2   claims.” Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005). Because plaintiff’s
 3   complaint does not show that it is based upon federal law, the court does not have federal
 4   question jurisdiction over the action.
 5                  Neither does the court appear to have diversity jurisdiction. Chidester has
 6   provided no evidence or allegations as to the amount in controversy, nor the citizenship of either
 7   party. Accordingly, the court cannot exercise diversity jurisdiction over the action.
 8   II.    REQUEST TO PROCEED IN FORMA PAUPERIS
 9                  For the foregoing reasons, the court has determined sua sponte that it lacks subject
10   matter jurisdiction, and thus remands the case to the Sacramento County Superior Court. Cf.
11   Matheson, 319 F.3d at 1090 (“Where doubt regarding the right to removal exists, a case should be
12   remanded to state court.”). As a result, defendant’s motion for in forma pauperis status is moot.
13   III.   CONCLUSION
14                  For the foregoing reasons, this action is REMANDED to Sacramento County
15   Superior Court, and defendant’s motion to proceed in forma pauperis is DENIED as moot. This
16   order resolves ECF Nos. 2, 4.
17                  IT IS SO ORDERED.
18    DATED: October 18, 2019.
19

20
                                                    UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                       3
